DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 11, 12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the non-patent literature submitted by the applicant, ”Riddick et al., (2019) Methane Emissions from oil and gas platforms in the North Sea,” (hereinafter Riddick). Although the published date of the article appears to be 02 August 2019, the method of detecting gaseous emissions was in use between 6 August 2017 and 25 August 2017.  Riddick discloses detecting gaseous methane emissions via a vessel traversing a region of the marine environment (See Section 2 “Methods-boat based observations);
communicating environmental data regarding the gaseous emissions to a
processing system (See Section 2.1 and 2.2 where methane mole fraction measurement and meteorological data are used as inputs for the emissions modeling);
further communicating vessel location data to the processing system (See Section 2.1 which incorporates the locations of the vessels as the distance from the offshore oil and gas platforms);
processing the environmental data, including vessel location data, on a
processing unit of the processing system to determine an emissions result (see section 2.3 Gaussian plume model (the examiner considers such model to be run on a processing unit); and
outputting the emissions result to enable decision-making regarding
corrective actions with respect to at least one gaseous emission (See section 4 Discussion which in general identifies decision making opportunities based on the outputted emission results.  The examiner considers section 2.6 Data sources to describe obtaining meta-date on offshore assets and correlating that data with potential for future emissions to better focus gaseous emissions detection efforts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Riddick in view of Corbett et al., US 9453828. Riddick discloses the method and system for detecting gaseous emissions but does not explicitly disclose communicating ocean current data.  Corbett discloses identifying and sampling hydrocarbons with buoys and discusses considerations of both wind and current in moving plumes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measurements of ocean current data to aid in differentiating emission sources from natural seeps or underwater wells from offshore production platforms.    
Claims 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riddick.  Riddick discloses the method and system for detecting gaseous emissions but does not explicitly disclose an emissions alert when the gaseous emission exceeds a predetermined threshold, prioritizing corrective action based on severity of the emissions results, utilizing the data collected to guide an automated underwater vehicle to stop a leak of methane, or transmitting data to a central processing unit positioned at a single location where the transmitting data is via satellite.
The method steps recited appear to be normal operational considerations (providing an emissions alert, prioritizing corrective action including utilizing an underwater vehicle to stop a methane leak) or routine technical considerations on data transmission and processing (transmitting data to a single processing unit and transmitting data via satellite).  Such steps are considered operations and technical norms within the industry and would be within the skills and abilities of an artisan.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Riddick by providing an emissions alert, a response priority schedule based on the emissions result, mitigation measures including using a ROV to secure a methane leak, and transmitting data via satellite.  Such considerations would be employed by an artisan when developing a system for detecting and analyzing emissions and providing a corrective response suited to the level of gaseous emissions detected.  
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riddick in view of the non-patent literature of Butz et al., 2013, Using ocean-glint scattered sunlight as a diagnostic tool for satellite remote sensing of greenhouse gases, Atmos. Meas. Tech.,6, 2509-2520 - https://www.atmos-meas-tech.net/6/2509/201 3/amt-6-2509-2013.pdf (disclosed by applicant, herein after “Butz”).  Riddick disclose the system and method of detecting gaseous emissions but does not disclose processing satellite date obtained to provide supplemental data regarding the emissions event.  Butz discloses remote sensing of greenhouse gases via satellite.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supplement gaseous emissions data collected by the ships with data collected by satellite to overlay wide ranging satellite data with vessel position data to more accurately detect emission sources.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9638828 discloses a method of surveying and sampling  a body of water using vessels,  EP 2273251 discloses an autonomous and remote controlled buoy for water sampling, data collection, transmission and analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617